AMENDED AND RESTATED EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made and entered into as of the 23rd day of July, 2008, by andbetween Interface, Inc., a corporation organized under the laws of the State of Georgia, U.S.A. (the “Company”), and Ray C. Anderson, a resident of Atlanta, Georgia (“Employee”). W I T N E S S E T H: WHEREAS, on April 1, 1997, desiring to set forth in writing the terms of Employee’s employment with the Company, the parties entered into an Employment Agreement, which was subsequently amended by the parties as of January 6, 1998, January 14, 1999, May 7, 1999, July 24, 2001 and July 26, 2006; and WHEREAS, to assure both itself and its key employees of continuity of management and objective judgment in the event of a change in control of the Company, and to induce its key employees to remain employed by the Company, the Company has entered into change in control agreements with certain key employees, including a Change in Control Agreement with Employee, dated April 1, 1997, detailing Employee’s compensation and benefits upon a change in control of the Company, which was subsequently amended by the parties as of January 6, 1998,
